DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Arguments
	In response to the previous Office Action, Applicant has cancelled all previous claims (19-38) and has presented a new set of claims (39-56) which include many of the previous limitations from the previous claims as well as various new limitations. Other than a general allegation that the claims define a patentable invention, Applicant does not otherwise specifically identify which limitation(s) in the new claims are not addressed by the various combinations of references previously set forth. Nevertheless, the previous grounds of 

Claim Objections
Claims 40 and 42 are objected to because of the following informalities: the claims recite “a first end sealed end.” The word “end’ appears to have been accidentally repeated here. Based on the other language in the claim (“a second open end”), it appears Applicant may have intended to recite “a first sealed end.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-43, 45, 47, 48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0038340 A1 to Vaezy et al. (hereinafter “Vaezy”) in view of US 2013/0035597 to Li et al. (hereinafter “Li”) in view of US 2007/0015994 A1 to Hong et al. (hereinafter “Hong”) in view of US 6,741,895 to Gafni et al. (hereinafter “Gafni”).
	Regarding Claims 39, 41, Vaezy teaches an imaging probe adapter (see generally element 124 in FIG. 9B and 10; as explained in e.g. Paras. [0088] and [0089], “HIFU module 123 is sized and shaped to fit over the distal end of transvaginal imaging probe 120 and incorporates a cylindrical shaft 124 that has a cylindrical bore 126. Cylindrical bore 126 is sized to easily slide over the distal end of transvaginal imaging probe 120 and in its wall is disposed a plurality of fluid passages 130.”) for measuring the properties of a lumen (“transvaginal imaging probe 120” in Para. [0088], i.e. properties of the vagina are measured), comprising: an adapter body (shaft 124) with a proximal end and a distal end (visible in e.g. FIGS. 9B and 10), where the distal end is adapted for insertion into the lumen and the proximal end forms a baseplate (see e.g. FIGS. 9B and 10; the proximal end face of shaft 124 may be considered the baseplate, as seen in annotated FIG. 9B below) adapted to remain outside the lumen (visible in e.g. FIGS. 9B and 10; proximal end of 124 is capable of remaining outside the measured body lumen) a pressure chamber (balloon 140) capable of being inflated with a liquid (see e.g. “circulate degassed water through a balloon 140” in Para. [0088]), a probe channel (bore 126) formed in the adapter body for insertion and removal of an imaging probe (see “Cylindrical bore 126 is sized to easily slide over the distal end of transvaginal imaging probe 120” in Para. [0088]), one or more flow channels (fluid passages 130) in the baseplate (see e.g. FIG. 9B and 10) in communication with the pressure chamber such that the pressure chamber can be inflated and deflated (see “Fluid passages 130 are used to circulate degassed water through a balloon 140” in Para. [0088]), and a system for inflating and deflating the pressure chamber (see e.g. “A water circulation system” in Para. [0093]); inserting the imaging probe adapter into the lumen (see e.g. FIG. 9B and Para. [0088]; this is a transvaginal imaging probe and is thus inserted into the vagina); inserting the imaging probe into the probe channel (see FIG. 9B and Para. [0088]); wherein the imaging probe is not mechanically attached to the imaging probe adapter and the imaging probe can be inserted and removed from the imaging probe adapter (see FIG. 9B and Para. [0088]: “Cylindrical bore 126 is sized to easily slide over the distal end of transvaginal imaging probe 120”).


    PNG
    media_image1.png
    762
    1106
    media_image1.png
    Greyscale


	Vaezy fails to specifically teach the following 3 limitations: 
that the pressure chamber is capable of being “demountably attached to the adapter body.” 
“measuring at least one of a deformation of the pressure chamber and a geometry of the pressure chamber with the imaging probe”
“the proximal end of the adapter body forming the baseplate is dimensioned to physically limit insertion of the imaging probe adapter into the lumen”
Concerning (1) above, Li teaches a similar probe including a pressure chamber (20) which is demountably attached to the probe assembly via distal and proximal mounting points (see discussion of “quick sealing ring 40 and bayonet attachment” in Para. 22 for the proximal end, and “an O-ring (not shown) fits over the balloon so as to clamp the far end 60 of the balloon 20 into the groove 55 of the end cap 30” in Para. [0025] for the distal end). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Vaezy to have the pressure chamber (balloon) be demountably attached, as taught in Li, because it would allow the pressure chamber to be removed for various purposes (e.g. cleaning, replacement of the pressure chamber, etc.). Additionally, the Examiner notes that per MPEP § 2144.04(V)(C), generally speaking, merely making parts separable/removable is not a patentable advance. Here, one of ordinary skill in the art would have recognized that providing a demountable attachment (as opposed to a rigid, permanent attachment) would provide additional versatility and reusability of the device.
Concerning (2) above, Hong teaches a similar device including a balloon which is inserted into a body lumen for evaluating the biomechanical characteristics thereof (see title) including a pressure transducer (pressure transducer 40) connected to balloon (30) via tubing (42; see e.g. FIG. 1A). Hong further teaches that the pressure measurements along with ultrasound imaging are combined to model vaginal biomechanical properties at various locations within the vagina in response to the pressure applied by the balloon (see “determining biomechanical properties of said internal tissues” in the abstract; also see e.g. Para. [0059] and FIGS. 5A-D, 6, 7A-B and 12-14). Additionally, Hong teaches that the collected data can be used to provide modeling including a 3-dimensional graphical representation and mapping of biomechanical properties along the vaginal geometry (see generally FIGS. 5A-D, 6, 7A-B and 12-14 and “provide three-dimensional definition of the part of the body by means known in the art” in Para. [0083] and “The reconstructed part of the body may have a one-dimensional, two-dimensional, or three-dimensional shape” in Para. [0085]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Vaezy to further include a pressure transducer for measuring the internal pressure of the balloon, as taught by Hong, so that biomechanical characteristics of the body lumen could be evaluated, and to further measure the pressure inside the balloon and combine the pressure measurements along with ultrasound imaging to produce modeling of biomechanical properties of the body lumen, e.g. of the vagina, as taught by Hong, so that a more comprehensive diagnostic analysis of the body lumen could be conducted.
	Finally, concerning (3) above, Gafni teaches a similar vaginal probe in which the body includes a widened stop portion (24) for providing a stop against further insertion into the vagina (see the abstract and FIG. 2). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Vaezy such that the proximal end of the adaptor body has a lateral dimension larger than a lateral dimension of the body and the distal end, as taught by Gafni, because it would provide the 

Regarding Claims 40, 42, 43 and 45, Vaezy further teaches that the pressure chamber comprises a body formed from a compliant material (see Para. [0088]: “It is currently common practice to use a condom for a balloon, although other inert and flexible elastomeric materials could be used”) and a first sealed end and second open end (see FIG. 10) and that the lumen is a vaginal canal (already discussed above). 
Vaezy in view of Li, Hong and Gafni above fails to further teach “the adapter body further comprises: a first mounting point disposed towards the proximal end of the adapter body; and a second mounting point disposed towards the distal end of the adapter body, and the pressure chamber is assembled with the adapter body by a process comprising: inserting the adapter body into the second open end of the pressure chamber; demountably attaching the pressure chamber to the first mounting point of the adapter body with a first demountable attachment; and demountably attaching the second end of the pressure chamber to the second mounting point of the adapter body with a second demountable attachment; the pressure chamber which is sealed against the adapter body by the first demountable attachment and the second demountable attachment; and the pressure chamber when inflated with the fluid only inflates around that portion of the adapter body between the first mounting point of the adapter body and the second mounting point of the adapter body”
(see discussion of “quick sealing ring 40 and bayonet attachment” in Para. 22 for the proximal end, and “an O-ring (not shown) fits over the balloon so as to clamp the far end 60 of the balloon 20 into the groove 55 of the end cap 30” in Para. [0025] for the distal end) in which the balloon is only inflated between those portions (see e.g. “so as to prevent the balloon inflating longitudinally within the rectum. The end cap 30 therefore acts to restrain the direction of inflation of the balloon and so confine the balloon expansion to the desired area proximate to the transducer 11” in Para. 17 of Li). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to further modify Vaezy in view of Li, Hong and Gafni to provide an end cap and distal and proximal mounting points for the balloon, and to have the balloon only inflate between those mounting points, as taught by Li, because it would ensure a secure connection of the balloon to the device while also allowing specific control of the shape and size of the inflated region. It is further noted that in making this combination, the resulting device would include Li’s end cap (30) which includes a first rounded step dimensioned to e.g. aid in insertion (see Para. [0024] of Li) as well as a second rounded step of the two rounded steps is disposed adjacent the first rounded step of the two rounded steps towards the proximal end of the adapter body and incorporates a groove for retaining a demountable element employed to secure an end of the pressure chamber to the adapter body (groove 55 which receives the O-ring as discussed above). 

Regarding Claim 47, see e.g. FIG. 9B of Vaezy (baseplate is circular); additionally, note that in the combination above, the resultant baseplate would be wider than seen in Vaezy alone due to the modification in view of Gafni, and thus its diameter would be comparable to the adapter body length.

Regarding Claim 48, Vaezy further teaches that the pressure chamber comprises a body formed from a compliant material (see Para. [0088]: “It is currently common practice to use a condom for a balloon, although other inert and flexible elastomeric materials could be used”). Additionally, in the combination above, it is noted that Hong further teaches that pressures resulting from at least one of tension and load placed onto the pressure chamber from the lumen are mathematically separated from pressure generated by tension within the balloon in dependence upon the mechanical properties of the balloon (see “by subtracting the in-vitro modulus and pressure from the in-vivo modulus and pressure” in Para. [0048] and “the balloon modulus effect on the pressure signal is compensated; the in vivo pressure signal is subtracted from the in vitro pressure signal, so the net change of pressure signal by the tissue loading is determined” in Para. [0069] of Hong). It would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Vaezy in view of Li, Hong and Gafni to further mathematically separate the pressure generated by tension within the balloon in dependence upon the mechanical properties of the balloon, as taught by Hong, because doing so advantageously yields a more accurate compensated diagnostic reading as explained by the cited portions of Hong. 

	Regarding Claim 50, Vaezy teaches a first subset (fluid passages 130) of the flow channels are for providing the fluid to the pressure chamber (see Para. [0088] and FIG. 9B); and a second subset (electrical leads 128) of the flow channels are ports for conducting components through the baseplate into the interior of the pressure chamber (see Para. [0089] and FIG. 9B).	

	Regarding Claims 51-52 and 55-56, in addition to what was discussed above concerning claim 39, Hong further teaches that the modeling is performed using a plurality of pressures and volumes, creating e.g. a load vs. displacement curve: see “dynamic tissue deformation” in Para. [0026], “the range of pressures required for the particular body portion of interest” in Para. [0032], “changes in fluid pressure” in Para. [0033], “dynamic tissue strain” in Para. [0053], the discussion of varying pressure levels in Para. [0070]; also see FIG. 14. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Vaezy in view of Li, Hong and Gafni to further incorporate these measurements taught by Hong because they yield valuable diagnostic information.

	Regarding Claim 53, see e.g. “Precision control of fluid volume is particular useful for the measurement of creep and relaxation of viscous property of tissue” in Para. [0038] of Hong; additionally see Para. [0053]. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Vaezy in view of Li, Hong 

	Regarding Claim 54, see e.g. FIGS. 12-13 of Hong. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify Vaezy in view of Li, Hong and Gafni to further incorporate these measurements at various planes of interest taught by Hong because they are valuable diagnostic information

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Vaezy in view of Li, Hong and Gafni as applied to claim 39 above, and further in view of US 5,779,643 to Lum (hereinafter “Lum”).
	Regarding Claim 44, Vaezy in view of Li, Hong and Gafni teach the method of claim 39 (discussed above), an imaging probe which generates ultrasonic imaging waves as discussed above (see e.g. “An imaging probe 44 that is also of a type well known to those of ordinary skill in the art is connected to ultrasound imaging machine 40 via a cable 42. Imaging probe 44 generates ultrasonic imaging pulses that propagate to the target area, are reflected from structure and tissue within the body, and are received by the imaging probe” in Para. [0054] in Vaezy). However, the references fail to specifically teach that the body is formed from a material transparent to the ultrasound imaging waves.
	Another reference, Lum, teaches a similar ultrasonic imaging device in which a body surrounding the probe may be “acoustically transparent (sonolucent)” (see “The housing 122 is substantially acoustically transparent (or sonolucent) to ultrasound emitted by the transducer assembly 124A” in Col. 5 lines 54-56). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Vaezy in view of Li, Hong and Gafni to provide a sonolucent adaptor housing because it would enhance the usefulness of the device by allowing imaging to occur through the walls of the adaptor body (e.g. this would allow imaging even when the probe is retracted within the adaptor, which is not possible in Vaezy alone).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Vaezy in view of Li, Hong and Gafni as applied to claim 39 above, and further in view of US 2011/0237940 A1 to Raleigh (hereinafter “Raleigh”).
	Regarding Claim 46, Vaezy in view of Li, Hong and Gafni renders obvious claim 39 as discussed above, but fails to teach that the balloon is made from one or more non-compliant materials.
	Raleigh teaches a related device for imaging a body cavity (see abstract) and teaches a similar arrangement in which sensors are arranged within a balloon that can be inflated to various pressures (see e.g. Paras. [0024]-[0025], [0040], [0078]) and teaches that the balloon can be compliant, semi-compliant or non-compliant (see Paras. [0078]-[0079]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Vaezy in view of Li, Hong and Gafni to use a non-compliant balloon because it would amount to a merely simple substitution of one known balloon material type for another to obtain predictable results, particularly in view of Raleigh’s .

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Vaezy in view of Li, Hong and Gafni as applied to claim 39 above, and further in view of US 2014/0324072 A1 to Harari (hereinafter “Harari”).
	Regarding Claim 49, Vaezy in view of Li, Hong and Gafni renders obvious claim 39 including a widened baseplate portion to limit insertion of the adapter body into the lumen, as already discussed above. While Vaezy clearly shows a circular baseplate in e.g. FIG. 9B with a flattened surface, it does not appear to be a “flattened circular flange.” 
	However, Harari teaches a related device including an adapter body (12) with a proximal end and a distal end (see e.g. FIGS. 1A and 1B), where the distal end is adapted for insertion into the lumen and the proximal end forms a baseplate which is a flattened circular flange adapted to remain outside the lumen (see e.g. FIG. 2A and Para. [0068]); a probe channel (16) formed in the adapter body for insertion and removal of an imaging probe (14 and/or 22). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Vaezy in view of Li, Hong and Gafni to use a baseplate having the shape of a flattened circular flange, as taught by Harari, because doing so would amount to a merely simple substitution of one known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Monday, March 22, 2021